Citation Nr: 1818295	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral chondromalacia patella.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 1969 to November 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Seattle, Washington, Regional Office (RO).

Though the Veteran initially requested a hearing before a member of the Board on his December 2012 substantive appeal, the Veteran subsequently withdrew that request in November 2015.  


FINDINGS OF FACT

1. In March 1972 VA denied service connection for bilateral chondromalacia patella. The Veteran was informed in writing of the adverse determination and his appellate rights in March 1972. The Veteran did not submit a notice of disagreement (NOD) with the decision, nor was additional evidence received within a year of that rating decision.  

2. Evidence associated with the claims file since the March 1972 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSIONS OF LAW

1. The March 1972 rating decision that denied service connection for bilateral chondromalacia patella is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence sufficient to reopen the Veteran's claim for bilateral chondromalacia patella has not been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In March 1972, the RO denied service connection for bilateral chondromalacia patella because there was not sufficient medical evidence linking the Veteran's knee disability to his military service. Specifically, the RO denied the claim because the Veteran's knee condition pre-existed service and were caused by a motorcycle accident. The Veteran was informed in writing of the adverse decision and his appellate rights in March 1972. The Veteran did not submit an NOD to the March 1972 decision and the rating decision became final.

The additional evidence received since the March 1972 rating decision includes a November 2010 lay statement from the Veteran's sister, a December 2012 lay statement from the Veteran, and medical treatment records that report a history of arthritis in the Veteran's knees. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Here, the additional evidence submitted since the March 1972 rating decision does not raise a reasonable possibility of substantiating the claim. 

In her November 2010 lay statement, the Veteran's sister described the severity of her brother's knee problems; while this statement detailed the current severity of his disability, it did not speak to an in-service worsening and is therefore not material.

The Veteran's December 2012 lay statement recounts a story of an incident in which he jumped down from a howitzer in Germany and hurt his knees. Once again, this statement does not address primary reason for the denial of benefits in March 1972, that is whether the Veteran's existing knee disability was worsened beyond its natural progression by service. 

Treatment records from October 2010, indicate a history of knee problems and a current diagnosis of arthritis. These records do not relate to an unestablished fact which would substantiate the claim.

The above discussed records constitute the whole of the new, relevant evidence received since the time of the previous final denial.  And, as shown above, none of this evidence speaks to the reason for that denial.  Such evidence is therefore not material.  Absent the submission of new and material evidence, the criteria for reopening the Veteran's previously denied claim for service connection have not been met.  The preponderance of the evidence is against the Veteran's claim, and there is no doubt to be resolved.  


ORDER

The application to reopen the claim of entitlement to service for bilateral chondromalacia patella is denied.




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


